Citation Nr: 1716611	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-03 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right hand disability, to include as an undiagnosed illness.

4.  Entitlement to an initial compensable rating for service-connected right little finger disability.

5.  Entitlement to increased ratings for service-connected adjustment disorder with mixed anxiety and depression, currently assigned "staged" ratings of 10 percent prior to July 13, 2015 and 70 percent from that date.

6.  Entitlement to a rating in excess of 30 percent for service-connected pes planus prior to November 10, 2014.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to November 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2012 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

A November 2014 examination report indicates that the Veteran alleged that his service-connected pes planus, which the Veteran seeks a higher rating for, hinders and prevents employment.  Therefore, the Board finds that entitlement to TDIU has been raised as part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of service connection for gastrointestinal and right hand disabilities, increased ratings for right little finger disability, adjustment disorder, and pes planus, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that bilateral patellofemoral pain syndrome with right knee patellar tendonitis was diagnosed in July 2009, during the Veteran's active military service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

STRs include several notations of left knee patellofemoral syndrome, and on July 2009 pre-discharge VA examination, the Veteran was diagnosed with bilateral patellofemoral pain syndrome with right knee patellar tendonitis.  Notably, the AOJ has failed to consider that examination report entirely.  Under the circumstances, the Board finds that the evidence is at least in relative equipoise as to whether a bilateral knee disability was incurred in service.  Thus, the appeal seeking service connection for a bilateral knee disability is granted.


ORDER

Service connection for a bilateral knee disability is granted.



REMAND

The remaining matters are REMANDED for the following action:

1. Obtain updated records of VA and adequately identified private treatment the Veteran has received for his disabilities on appeal.

2. Then, arrange for the Veteran to be examined by a gastroenterologist to clarify the nature and likely etiology of his claimed gastrointestinal disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have an undiagnosed gastrointestinal illness?

b. Does the Veteran have a medically unexplained chronic multisymptom gastrointestinal illness that is defined by a cluster of signs or symptoms (to include a functional gastrointestinal disorder)?

For purposes of this examination, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his claimed right hand disability and the current severity of his service-connected right little finger disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have an undiagnosed right hand disability? 

b. Does the Veteran have a medically unexplained chronic multisymptom right hand disability that is defined by a cluster of signs and symptoms?

The examiner must also note all pertinent findings and features of the Veteran's service-connected right little finger disability to allow for application of the relevant rating criteria.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. 

The examiner should also discuss the expected impact the Veteran's right little finger disability is felt to have on his ability to work, noting the types of employment that are precluded by such disability and those that remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his bilateral pes planus.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features of the Veteran's service-connected pes planus to allow for application of the relevant rating criteria.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The examiner should also discuss the expected impact the Veteran's pes planus is felt to have on his ability to work, noting the types of employment that are precluded by such disability and those that remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a psychiatrist to determine the current severity of his adjustment disorder with mixed anxiety and depression.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features of the Veteran's adjustment disorder, to specifically include the relevant symptoms and resultant occupational and social impairment, in sufficient detail to allow for application of the relevant rating criteria.  

Specifically, the examiner must indicate whether the service-connected diagnosis of adjustment disorder with mixed anxiety and depression still applies, and if not, what the appropriate diagnosis for the Veteran's service-connected psychiatric disability is.  If multiple diagnoses are felt to be applicable, the examiner should indicate whether there is clear evidence that the symptoms and occupational and social impairment attributable to nonservice-connected diagnoses can be distinguished from those attributable to his service-connected psychiatric disability, and explain why.  

The examiner should also note the presence or absence of all service-connected psychiatric symptoms associated with a rating in excess of 70 percent, as well as any symptoms of similar gravity found that are not listed in the rating criteria.  

The examiner should also discuss the expected impact the Veteran's psychiatric disability is felt to have on his ability to work, noting the types of employment that are precluded by such disability and those that remain feasible.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. The AOJ should then review the record, arrange for any additional development deemed necessary (i.e., additional examinations or opinions regarding occupational impact for TDIU purposes) and readjudicate the claims (including TDIU).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


